          Case 1:19-cr-00593-PAC Document 25 Filed 12/07/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------                   x
                                                     :
UNITED STATES OF AMERICA
                                                     :     CONSENT PRELIMINARY ORDER
               - v. -                                      OF FORFEITURE/
                                                     :     MONEY JUDGMENT
JOHN GARCÍA,
                                                     :     19 Cr. 593 (PAC)
                        Defendant.
                                                     :
----------------------------------                   x

               WHEREAS, on or about August 22, 2019, JOHN GARCÍA (the “Defendant”),

was charged in a six-count Indictment, 19 Cr. 593 (PAC) (the “Indictment”), with Hobbs Act

robbery, in violation of Title 18, United States Code, Sections 1951(a) and 2 (Counts One through

Five); and brandishing, carrying, and using a firearm during and in relation to Hobbs Act robberies

(Count Six);

               WHEREAS, the Indictment included a forfeiture allegation as to Counts One

through Five of the Indictment, seeking forfeiture to the United States, pursuant to Title 18, United

States Code, Section 981(a)(1)(C), and Title 28, United States Code, Section 2461(c), of any and

all property, real and personal, that constitutes or is derived from proceeds traceable to the

commission of the offenses charged in Counts One through Five of the Indictment, including but

not limited to a sum of money in United States currency representing the amount of proceeds

traceable to the commission of the offenses charged in Counts One through Five of the Indictment;

               WHEREAS, on or about June 3, 2020, the Defendant pleaded guilty to Counts One

through Five of the Indictment, pursuant to a plea agreement with the Government, wherein the

Defendant admitted the forfeiture allegation with respect to Counts One through Five of the

Indictment and agreed to forfeit, pursuant to Title 18, United States Code, Section 981(a)(1)(C)

and Title 28, United States Code, Section 2461(c), a sum of money in United States currency
             Case 1:19-cr-00593-PAC Document 25 Filed 12/07/20 Page 2 of 4




representing the amount of proceeds traceable to the commission of the offenses described in

Counts One through Five of the Indictment, that the Defendant personally obtained;

                 WHEREAS, the Defendant consents to the entry of a money judgment in the

amount of $3,754 in United States currency representing the amount of proceeds traceable to the

offenses charged in Counts One through Five of the Indictment that the Defendant personally

obtained; and

                 WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offenses charged in Counts One through Five of the

Indictment that the Defendant personally obtained cannot be located upon the exercise of due

diligence.

                 IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, Acting United States Attorney, Assistant United States

Attorney, Benjamin Woodside Schrier, of counsel, and the Defendant, and his counsel, Ian Marcus

Amelkin, Esq., that:

                 1.    As a result of the offenses charged in Counts One through Five of the

Indictment, to which the Defendant pleaded guilty, a money judgment in the amount of $3,754 in

United States currency (the “Money Judgment”), representing the amount of proceeds traceable to

the offenses charged in Counts One through Five of the Indictment that the Defendant personally

obtained, shall be entered against the Defendant.

                 2.    Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, JOHN

GARCÍA, and shall be deemed part of the sentence of the Defendant, and shall be included in the

judgment of conviction therewith.
          Case 1:19-cr-00593-PAC Document 25 Filed 12/07/20 Page 3 of 4




               3.      All payments on the outstanding money judgment shall be made by postal

money order, bank or certified check, made payable, in this instance, to the United States Marshals

Service, and delivered by mail to the United States Attorney’s Office, Southern District of New

York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s

Plaza, New York, New York 10007, and shall indicate the Defendant’s name and case number.

               4.      The United States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

to such forfeited property.

               5.      Pursuant to Title 21, United States Code, Section 853(p), the United States

is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.

               6.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate,

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

               7.      The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.

               8.      The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander

J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.
         Case 1:19-cr-00593-PAC Document 25 Filed 12/07/20 Page 4 of 4




               9.     The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney for the
Southern District of New York



By:                                                                 12/03/2020___
       BENJAMIN WOODSIDE SCHRIER                                    DATE
       Assistant United States Attorney
       One St. Andrew’s Plaza
       New York, NY 10007
       (212) 637-1062

JOHN GARCÍA

                                                                         12/3/20
By:                                  For John Garcia

       JOHN GARCÍA                                                  DATE


By:                                                                      12/3/20

       IAN MARCUS AMELKIN, ESQ.                                     DATE
       Attorney for Defendant
       Federal Defenders of New York
       52 Duane Street, 10th Floor
       New York, NY 10007

SO ORDERED:

                                                                     12/7/2020
HONORABLE PAUL A. CROTTY                                            DATE
UNITED STATES DISTRICT JUDGE
